I concur in the foregoing opinion and judgment, and I am of the opinion that the franchise in question is real estate; that in its transfer it is to be governed by the rules applicable to the transfer of title to other real estate — the provisions of the Statute of Frauds, and the rules in equity, respecting the creation of trusts — and that the evidence in this case fails to show the creation of a trust in favor of the plaintiff within those rules.
Mr. Chief Justice SPRAGUE did not participate in the foregoing decision. *Page 543